DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 15, clarify the difference in the description of Figure 4 and Figure 5
Page 3, line 33, “by contour line in 2D” should read “by a contour line in 2D”
Page 5, line 2, “evaluates treatment known tumor for a patient” should read “evaluates treatment of a known tumor for a patient”
Page 5, line , “the vascularization quantifier 154 and displayed” should read “the vascularization quantifier 154 are displayed”
Page 6, line 24, “in a two dimensional” should read “in two dimensions”
Page 11, line 24, “HU values” should be defined
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-10, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/113786 to Grove et al. (hereinafter Grove).
Regarding independent claim 1, Grove discloses a system (Page 2, line 9, “Disclosed herein are systems and methods for quantitatively predicting the severity of a tumor in a subject”), comprising:
a segmenter configured to segment a lesion in a medical image (page 9, line 11, “The anatomical image can then be segmented to define a volume of interest representing the tumor.”); and
a quantification tool configured to quantify an aspect of the segmented lesion according to a set of parameters, wherein the quantified aspect includes at least one of spiculation, heterogeneity, and vascularization (Spiculation and heterogeneity: page 12, line 4, “In some embodiments, the methods comprise extracting one or more image features from the segmented image. In some embodiments, the image features are selected from the group consisting of convexity, entropy or a combination thereof. These features can describe characteristics of the tumor intensity histogram (e.g. high or low contrast), tumor shape (e.g. round or spiculated), texture patterns (e.g. homogeneous or heterogeneous), as well as descriptors of tumor location and relations with the surrounding tissues (e.g. near the heart);” Vascularization: page 7, line 29, “DCE can be used to extract vascular flow, permeability and volume fractions.”).
Regarding dependent claim 5, Grove discloses wherein the quantification tool includes a heterogeneity quantifier configured to:
iteratively filter voxels within the segmented lesion using at least one of a bilateral filter and a multilateral filter (Page 24, line 7, “To achieve a similar effect, a filter was applied to the entire ROI first and then the results of the filtering within the sub-regions of the tumor ROI were evaluated.”); and
compute an entropy for the filtered voxels with each iteration (Page 31, line 26, “used to extract entropy values”).
Regarding dependent claim 6, Grove discloses herein the heterogeneity quantifier is further configured to return a result which includes at least one of:
a heterogeneity score that comprises an area defined by a curve of the computed entropies of the filtered voxels according to the iteration (Page 33, line 18, “Heterogeneity of pixel intensity distributions within the tumor was quantified using an entropy filter.”); and
a heterogeneity score that comprises a set of vectors with the computed entropy of the filtered voxels and the iteration (page 27, line 31, “regions of interests filtered” indicates multiple regions, which implies performing multiple iterations; page 17, line 15, “quantitative score for the one or more image features;”).
Regarding dependent claim 7, Grove discloses wherein the quantification tool includes a vascularization quantifier configured to:
sample voxel pairs at an inside distance and an outside distance from a segmented contour, wherein the sampled voxel pairs are along a line orthogonal to the segmented contour (Page 12, line 30, “The elements (i,j) of the co-occurrence matrix for the structure of interest represents the number of times that intensity levels i and j occur in two voxels separated by the distance (d) in the direction (a);” Page 13, lines 1-5); and
compute a joint entropy from the sampled voxel pairs (Page 13, lines 1-5, “from this conditional probability density function features can be extracted, e.g…. sum entropy, or difference entropy, etc.”).
Regarding dependent claim 9, Grove discloses wherein the medical image is generated by a medical imaging device comprising at least one modality selected from computed tomography, magnetic resonance, and ultrasound (Page 7, line, 2, “Examples include, but are not limited to, radiology (which uses the imaging technologies of X-ray radiography such as computed tomography (CT)), magnetic resonance imaging (MRI), medical ultrasonography or ultrasound, endoscopy, elastography, tactile imaging, thermography, medical photography and nuclear medicine functional imaging techniques such as positron emission tomography (PET).”).
Regarding independent claim 10, the references and analysis of claim 1 apply directly. Additionally, Grove discloses a method (page 2, line 9, “Disclosed herein are systems and methods for quantitatively predicting the severity of a tumor in a subject”)
Regarding dependent claim 14, the references and analysis of claim 5 apply directly.
Regarding dependent claim 15, the references and analysis of claim 6 apply directly. 
Regarding dependent claim 16, the references and analysis of claim 7 apply directly.
Regarding independent claim 18, the references and analysis of claim 1 apply directly. Additionally, Grove discloses a non-transitory computer-readable storage medium having one or more executable instructions stored thereon which, when executed by one or more processors (page 17, line 26, “The processing unit (212) can be configured to execute program code encoded in tangible, computer-readable media.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grove as applied to claims 1 and 10 respectively above, and further in view of U.S. Patent No. 8,150,192 to Niemeyer et al. (hereinafter Niemeyer).
Regarding dependent claim 2, Grove discloses wherein the quantified aspect is selected based on at least one of a protocol (page 6, line 13, “optimum protocols for image acquisition and reconstruction”).
Niemeyer discloses wherein the quantified aspect is selected based on at least one of a protocol, a user preference, and a manual selection (manual selection, user preference: Column 4, line 32, “The mappings of each morphology feature may be toggled on and off interactively by the user … The user can apply these morphological feature space mappings to help make diagnostic decisions;” column 5, line 15, “In the example of FIG. 2, the user has selected a mapping feature to illustrate only the speculated features.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Grove with Neimeyer in order to allow a user to determine areas of interest, and display which objects match various morphological characteristics (abstract). 
Regarding dependent claim 11, the references and analysis of claim 2 apply directly. 

Claims 3, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grove as applied to claims 7 and 16 respectively above, and further in view of WO 2013/149038 to Zouridakis (hereinafter Zouridakis).
Regarding dependent claim 3, Grove fails to explicitly disclose wherein the quantification tool includes a spiculation quantifier configured to:
generate rectilinear patches spaced equidistant along and orthogonal to a segmented contour of the segmented lesion, wherein a centerline of the patches is tangential to the segmented contour; and
compute a spiculation score according to a number of voxels sampled along each line within each patch parallel to a tangent of the segmented contour which are a predetermined threshold difference from a corresponding fitted line.
Zouridakis discloses wherein the quantification tool includes a spiculation quantifier configured to:
generate rectilinear patches spaced equidistant along and orthogonal to a segmented contour of the segmented lesion, wherein a centerline of the patches is tangential to the segmented contour (page 39, line 8, “patches were sampled on a regular grid of 5 A~ 5, with patch size 24 A~ 24 pixels;” the additional limitations surrounding the patches are obvious modifications one would make according to location, size, and alignment); and
compute a spiculation score according to a number of voxels sampled along each line within each patch parallel to a tangent of the segmented contour which are a predetermined threshold difference from a corresponding fitted line (page 11, line 9, “a classification score is obtained” could be interpreted as a classification of the imaged speculation; page 15, line 28, “patches sampled from the informative region;” an informative region can be interpreted as a region that each patch parallel to a tangent of the segmented contour which are a predetermined threshold difference from a corresponding fitted line).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Grove with Zouridakis in order to create a system for the identifying or classifying an object of interest on a body that utilize the algorithms (abstract).
Regarding dependent claim 8, Grove fails to explicitly disclose wherein the vascularization quantifier is further configured to return a result which includes at least one of:
a vascularization score comprising an area under a histogram of the computed joint entropy at different distances; and
a vascularization score comprising a set of vectors with the computed joint entropy of the distances.
Zouridakis discloses wherein the vascularization quantifier is further configured to return a result which includes at least one of:
a vascularization score comprising an area under a histogram of the computed joint entropy at different distances (Page 12, line 35 – page 13, line 6, “To score a lesion, the presence of a major criterion is given two points and that of a minor one point. If the total score is greater than or equal to the lesion is classified as melanoma…The major criteria are: … Atypical vascular pattern: Linear irregular or dotted vessels not clearly combined with regression structures and associated with pigment network alterations, dots/globules and/or streaks;” Page 30, line 31, “Statistical features, such as standard deviation and entropy (Eq. of the nine histograms are also extracted as features for classification.”); and
a vascularization score comprising a set of vectors with the computed joint entropy of the distances (page 30, line 31, “Statistical features, such as standard deviation and entropy (Eq. 9) of the nine histograms are also extracted as features for classification;” One statistical feature could be the computer joint entropies and output as vectors).
Regarding dependent claim 12, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 17, the references and analysis of claim 8 apply directly. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grove further in view of Zouridakis as applied to claims 3 and 12 respectively above, and further in view of Niemeyer.
Regarding dependent claim 4, Grove in the combination fails to explicitly disclose wherein the spiculation quantifier is further configured to return a result which includes at least one of:
a spiculation score that comprises a sum of spiculation scores for each line of each patch;
a spiculation score that comprises a set of vectors with dimensions of the patches;
a spiculation score that comprises a set of vectors with dimensions of the patches, and an individual patch spiculation score; and
a spiculation score that comprises a set of vectors with dimensions of the patches, and an individual line spiculation score of an individual patch.
Zouridakis in the combination further discloses wherein the spiculation quantifier is further configured to return a result which includes at least one of: 
a spiculation score that comprises a set of vectors with dimensions of the patches (Page 11, line 9, “a classification score is obtained,” page 13, line 23, “For bag-of-features-based classification, first, patches are extracted from every lesion,” page 16, line 9, “patch size was fixed to 24x24 pixels;” Patch size is known, and thus can be used in scoring metholodologies);
a spiculation score that comprises a set of vectors with dimensions of the patches(Page 11, line 9, “a classification score is obtained,” page 13, line 23, “For bag-of-features-based classification, first, patches are extracted from every lesion,” page 16, line 9, “patch size was fixed to 24x24 pixels;” Patch size is known, and thus can be used in scoring metholodologies); and
a spiculation score that comprises a set of vectors with dimensions of the patches (Page 11, line 9, “a classification score is obtained,” page 13, line 23, “For bag-of-features-based classification, first, patches are extracted from every lesion,” page 16, line 9, “patch size was fixed to 24x24 pixels;” Patch size is known, and thus can be used in scoring metholodologies);, and an individual line spiculation score of an individual patch (page 19, line 33, “The threshold for the classifier's output was chosen by maximizing the average of sensitivity and specificity on the labeled training data;” thresholding was used to create the line speculation score, which would be obvious to perform for those that are above or below a relevant threshold). 
Zouridakis fails to disclose as further recited, however Niemeyer further discloses 
a spiculation score that comprises a sum of spiculation scores for each line of each patch (Column 4, line 24, “if the user were to examine the speculation feature of a tissue of interest, the feature mapping processor 116 (see FIG. 1) would extract a margin for the region of interest or lesion and characterize each point on that margin with a spiculation score.”);
an individual patch spiculation score (Column 4, line 24, “extract a margin for the region of interest or lesion and characterize each point on that margin with a spiculation score;” areas on a margin could be considered a patch, and thus calculate a patch score); 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of modified Grove with Niemeyer in order to allow a user to determine areas of interest, and display which objects match various morphological characteristics (abstract).
Regarding dependent claim 13, the references and analysis of claim 4 apply directly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2009/0129673 to Simon et al discloses a method of image segmentation for classifying voxels as either lesion or normal anatomy.
U.S. Publication No. 2011/0206248 to Ruijters discloses a method of qualitative and quantitative feedback about vessel pathologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
                                                                                                                                                                                                 /VU LE/Supervisory Patent Examiner, Art Unit 2668